                                                     76C01 -1 909-CT-000461                                                 Filed: 9/16/2019 12:56   PM
                                                                                                                                              Clerk
USDC IN/ND case 1:20-cv-00074-WCL-SLC        document
                               Steuben Circuit Court  5 filed 09/16/19 page 1 of 10                                         Steuben County, Indiana




STATE OF INDIANA                           )                              IN   THE STEUBEN SUPERIOR COURT
                                           )   SS:
COUNTY OF STEUBEN                          )                              CAUSE NO.


MICHELLE            L.   STOCKBERGER,                             )

                                                                  )

                     Plaintiff,                                   )

                                                                  )

                                                                  )

                                                                  )

VISION   33, INC.,




                                                             M
                                                                  )

                                                                  )

                     Defendant.                                   )




        Plaintiff,       by   counsel, alleges against Defendant that:


    .   The     plaintiff is Michelle L. Stockberger (“Plaintiff”), a qualiﬁed resident                                 0f Angola,


        Steuben County, Indiana.


    .   Plaintiff contends that she              was discriminated         against and retaliated against          on the basis 0f

        his disability/perceived disability, in Violation                   0f her federally protected rights under the


        Americans With                Disabilities    Act of 1990, 42 U.S.C.           §   12101   et seq.   (“ADA”).

    .   The Defendant            is   Vision 33,     Inc.,   a   company doing business With            a    Midwest regional

        ofﬁce       at   7657 Kings Pointe Road, Toledo, Ohio and With a headquarters business address

        at   6 Hughes, #220, Irvine,             CA 92620.            Defendant   is   an “employer” for the purposes 0f


        the   ADA.

    .   At    all   times material to this Charge, Plaintiff performed Within the reasonable


        expectations 0f her employer, as a remote consultant, working from her                                   home   except


        When traveling          t0 a client destination.
USDC IN/ND case 1:20-cv-00074-WCL-SLC document 5 filed 09/16/19 page 2 of 10


         On 0r about March          13, 2019, Plaintiff   ﬁled Charge of Discrimination 470-2019-01860


         with the Equal Employment Opportunity Commission (“EEOC”), a copy 0f which                                  is



         attached hereto and        made   a part hereof as Exhibit A.         The   EEOC issued a Dismissal and

         Notice 0f Rights/Notice of Suit Rights 0n June 18, 2019, Exhibit B, and                      this   Complaint

         has been ﬁled Within 90 days after receipt.


         Plaintiff has     been employed by Defendant (Vision 33) since April 28, 2014 as a remote

         consultant,      working from home except When traveling              t0 a client 0r t0 corporate


         headquarters.


         On 0r about December 31,            2015, Plaintiff slipped,   fell   and injured herself while        at   work —

         at a   Vision 33 client location.


         Plaintiff began experiencing leg pain in          mid-January 2016 and sought medical help


         although    it   was not until mid-March 2016,       that the Vision 33 worker’s         compensation


         Claim was acknowledged and processed.


         On or about May 2016,           Plaintiff requested a leave of absence        from work, as the pain             in


         her leg was increasing and not getting better.


   10.   At   the request 0f the Worker’s compensation carrier, Plaintiff saw a physician at                    ONE in

         Fort   Wayne t0     get an   MRI,   the results of which   showed a ruptured         disc.


   11. After obtaining           approval from Worker’s compensation, surgery was scheduled 0n 0r


         about August       3,   2016.


   12. Plaintiff    continued t0 have issues and a second surgery was ordered on 0r about


         November, 2016, but not scheduled until on or about January                   13,   2017.
USDC IN/ND case 1:20-cv-00074-WCL-SLC document 5 filed 09/16/19 page 3 of 10


   13.   On 0r about February 2017,           another      MRI indicated the    disc   had ruptured again, and the

         Plaintiff endured a third surgery          on 0r about April 24, 2017.

   14.   On or about August 2017,         she   was released      to   g0 to work with     restrictions    of a 20 pound


         weight limit and alternating sitting/standing with no               travel.   Plaintiff was told that


         Visi0n33 could not accommodate her                 restrictions.


   15.   On 0r about Monday,          September      18,   2017, Plaintiff was released to return to work With


         restrictions including a      25 pound weight         limit, alternating sitting    and standing; modiﬁed


         duty.     The Defendant determined they could not accommodate her restrictions and kept

         her off work.


   16.   On or about March 20, 2018           Worker’s Compensation issued a              Maximum Medical

         Improvement       rating,   With a   25%   impairment, and was released t0 return t0 work With n0


         restrictions.


   17.   During Plaintiff s surgeries and recuperative period she was placed on medications Which

         had a    side-effect of causing      memory loss, which hindered the             Plaintiff from learning      and

         retaining information as readily as she             had prior   to the injury.


   18.   Even    after reaching the    MMI and being released to work Plaintiff continued t0
         experience pain and numbness in her leg, whenever she had to                      sit   for   more than two   (2)


         hours.


   19.   Despite having received the impairment rating from the Defendant’s Worker’s


         compensation      carrier,   Defendant Vision33 contended they had n0 knowledge 0f her

         impairment      rating.
USDC IN/ND case 1:20-cv-00074-WCL-SLC document 5 filed 09/16/19 page 4 of 10


  20.   Due t0 concerns With her       sitting for   long periods, Plaintiff made arrangements s0 that her


        husband could drive her for      client   work   that required travel.       Rather than accept        this


        accommodation, the Defendant Vision33 cancelled her                  trip that   was scheduled     for


        Chicago 0n or about      July, 2018.


  21. Plaintiff contacted the medical provider           and had them re-issue the impairment rating

        information t0 Vision33.


  22.   On 0r about August,       2018, in a meeting With Kathy                          and Joann                      ,




        Plaintiff was put     0n a Performance Improvement Plan, during the discussion                   Plaintiff was


        told she didn’t     have technical 0r “techie”    skills.     Plaintiff speciﬁcally recalls during her


        hire with Steve Rafac, that she      was hired    for her accounting       and   SAP   skills,   and   that they


        speciﬁcally discussed she      was not a     “techie”,   and she was assured       that she did not      need

        these skills for the job for   which she was being          hired.   The   Plaintiff believes the reasons


        for the    Performance Improvement Plan were pre-textual.


  23.   On 0r about August,       2018, the Defendant, after receiving the PPI rating from the doctor,


        stated they could not accept her “restrictions”          0f the   25%   impairment rating and asked


        that she    be put back 0n Worker’s compensation, which the carrier would not d0 since she


        was   at   Maximum Medical      Improvement.

  24.   The Defendant, through Sheri Dilny, provided a form of questions                   for the Plaintiff to


        have completed and/or approved by a doctor Which respect to her speciﬁc                     restrictions.


  25.   Each time the      HR department wanted information from the doctor, the Plaintiff had to

        take vacation time 0r personal time to hand-deliver the requests t0 the doctor, a Dr.


        Williams     at   ONE (Orthopaedics Northeast).
USDC IN/ND case 1:20-cv-00074-WCL-SLC document 5 filed 09/16/19 page 5 of 10


  26. After receiving the ﬁrst response                  from Dr. Williams, 0n 0r about July          16,   2019,   HR
         followed up With another          list   of questions for the doctor to complete, Which the doctor


         was   reluctant t0    do since Plaintiff had already been released from his care on or about

         March, 20 1 8.

  27. Vision 33        demanded     the   list   be returned n0       later   than September 14, 201 8 or the Plaintiff


         would be terminated.

  28. Plaintiff was able to procure an appointment t0 get the                       form completed on September 25,

         2018, Which was the earliest appointment she could obtain.


  29.    On 0r about     September 25, 2018, Dr. Williams agreed to answer these questions one                            last



         time.   The answers were provided                to Vision 33        0n or about September 28, 2018.

   30.   On 0r about Friday,       October        5,   2018, Sheri Dilny 0f Vision 33 had the Plaintiff come t0


         her ofﬁce for a meeting during which she asked her the same questions about her


         impairment and injury        repetitively, including asking if the Plaintiff expected to “sit in a


         recliner” all   day   at a client’s ofﬁce,        when   learning that the Plaintiff sometimes used a


         recliner at   home    for relief.       The    Plaintiff had also      informed the Defendant, that her


         husband would be able        t0     d0 the driving     if,   and when,    travel to a client location      was

         needed.       The Defendant’s           attitude during the interview        was   repetitive,   condescending,


         difﬁdent and ‘joking’ about the Plaintiff’s situation                   — rather than   a serious attempt at an


         interactive process.


   31.   On or about October        16,   2018 the       Plaintiff was    informed that her employment was


         terminated.
USDC IN/ND case 1:20-cv-00074-WCL-SLC document 5 filed 09/16/19 page 6 of 10


   32.   Defendant Visi0n33 contended that Plaintiff was not able                        to function 0r to   do her job,

         complete training, or        testing,   When   in fact,   Vision33 had put numerous obstacles in place,


         despite the Plaintiff’s disability and restrictions, including not setting                  up her computer

         properly,   which impeded her           ability t0 successfully         complete tasks.


   33.   The Defendant Vision 33           failed t0    engage     in a   good   faith interactive process,     and had


         they done so would have learned the Plaintiff was able t0 complete her essential job


         functions With 0r without an accommodation.


   34. In reality, Defendant’s actions are discriminatory                   and    retaliatory   and based upon the

         Plaintiffs disability/perceived disability, in Violation of her federally protected rights


         under the   ADA. As          a result 0f the discriminatory and retaliatory behaviors, Plaintiff has


         suffered embarrassment, emotional distress, and other                     damages and      injuries.   Plaintiff


         was   able t0 secure    employment        t0 mitigate     damages, but         at a signiﬁcantly    lower rate 0f


         pay   that she   had With Defendant.           Plaintiff is entitled t0 seek        compensatory damages.

   35. Furthermore, Defendant’s discriminatory                   and retaliatory behaviors were intentional,

         knowing,    willful,   wanton, and in reckless disregard of Plaintiffs federally protected


         rights,   warranting an imposition of punitive damages.


   36. Plaintiff alleges that she        was     intentionally ﬁred       by Defendant out 0f retaliation        for being


         injured   0n the job and pursuing worker’s compensation beneﬁts; and following up with

         her physician regarding her worker’s compensation injury (as required by Defendant).


         Defendant’s termination 0f the Plaintiff violated the                   tort   laws and public policies 0f the


         State of Indiana,      and   Plaintiff is entitled t0     compensatory and punitive damages.
USDC IN/ND case 1:20-cv-00074-WCL-SLC document 5 filed 09/16/19 page 7 of 10


          WHEREFORE, Plaintiff respectfully prays           for judgment against   Defendant for    lost


wages, front pay, compensatory damages, punitive damages, reasonable attorneys’ fees and


costs,   and for   all   other just and proper relief in the premises.


                                                JURY DEMAND

          Pursuant to Rule 38(b) of the Indiana Rules of Civil Procedure, Plaintiff demands a              trial



by jury   in this action.




                                                              Respectfully submitted,


                                                              CHRISTOPHER C. MYERS & ASSOCIATES


                                                              /s/   Christopher C. Myers
                                                              Christopher C. Myers, #10043-02
                                                              809 South Calhoun    Street, Suite   400
                                                              Fort   Wayne, IN 46802
                                                              Telephone:       (260) 424-0600
                                                              Facsimile:       (260) 424—00712
                                                              E-mail:          cmvers@mvers-law.com
                                                              Attorney for Plaintiff
                                            76C01-1909-CT-000461                                   Filed: 9/16/2019 12:56 PM
EEOC Farm 5 (1 1I09)                                                                                                    Clerk
                USDC IN/ND case 1:20-cv-00074-WCL-SLC       document
                                               Steuben Circuit Court      5 filed 09/16/19 page 8Steuben
                                                                                                    of 10 County, Indiana
                    CHARGE OF DISCRIMINATION                         Charge Presented To: Agencyﬁes) Charge No(s):
                   This form    is affected by the Privacy Act of 1974. See enclosed Privacy Act

                             Statement and other information before completing this form.                                       E EEOCFEPA

                                                                                                                                E
                                                                   Equal Employment Opportunity Commission                                                                            and   EEOC
                                                                                           Slalg or local Agency, lj‘any

Name   {indicate   Mn,   M52, Mrs.)                                                                                                     Home Phone (Incl.   Area Code)               Date of Birth

Michelle           L.    Stockberger                                                                                                         (260) 833-1434
Street Address                                                                                   City, State   and ZIP Code


2556 North               1   10 West                                                              Angola, IN 46703
Named     is   the Employer, Labor Organization,           Employment Agency, Apprenticeship Committee, or State                 or Local   Government Agency That I Believe Discriminated
Against   Me or Others.        (Ifmore than two,    list   under   PARTICULARS below.)
Name                                                                                                                                    Nu. Employees, Members           Phone No. (Include Area Code)

Visi0n33
Street Addresa                                                                                   City, State   and ZIP Code

802 Piccolo,                 Irvine,    CA 92620 and Vision33/Midwest ofﬁce, 7657 Kings Pointe Rd., Toledo, 0H 43617
DISCRIMINATION BASED 0N (Check appropriate boxﬁzaj.)                                                                                             DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                         Earliest                        Latest


  D                          D                       D                       D                          D
                                              >




               RACE                   COLOR                    SEX                   RELIGION                     NATIONALORIGIN                     June 2018                 mid.0ct 2018
                                                                         DISABILITY
           X       RETALIATION                      AGE            X                                      GENE’I‘ICINFORMATION
                                                                         ADA
                               OTHER:
                               Framptou
                        X      Retaliutory                                                                                                                  X       CONTINUI NG ACTION
                               Discharge

THE PARTICULARS ARE (ll'addilional paper is needed,                attach extra xheelm):




        I.               Complainant, Michelle Stockberger, contends that she was discriminated against, retaliated against, and
                         discharged on account of her disability (substantially impaired from a slip/fall on December 31, 2015
                         resulting in signiﬁcant               impairment t0 her back and                      left leg,      ruptured disc resulting in re-ruptured discs and
                         three (3) surgeries). Complainant                        was      substantially impaired in her everyday life activities of standing,
                         sitting,     walking, driving and working. Complainant maintains that she was disabled but was a qualiﬁed
                         individual with a disability in that she could, either with or without reasonable accommodations, perform
                         the essential functions of her job. Alternativeiy, Complainant                                         was perceived and regarded                 as being
                         disability,      was     disabled as a result of her record of impairment, that Respondent Visi01133 failed to engage
                         in the interactive process and denied Complainant’s request for reasonable accommodations,                                                            all in   Violation
                         of the American with Disabilities Act of 1990, 42 U.S.C. § 121 11 et. seq. (“ADA”).

        II.              Respondent Vision33 is an “employer” for the purposes ofthe ADA. Respondent is prohibited under the
                         ton laws and the public policies of the State of Indiana to retaliate against employees who suffer work-
                         reIated injuries and express the need for, and/or obtain, workers compensation beneﬁts. After her work—
                         related accident      on December 3 1, 2015, Complainant utilized workers compensation, and expressed her
                         need     for   workers compensation beneﬁts, through June and July of 2018.


        III.             Complainant engaged in the interactive process and completed all accommodation lists and doctors’ forms
                         which Respondent asked her to complete. Respondent forced Complainant t0 use her vacation time 01' sick
                         time t0 engage with her physician to complete the accommodation forms. Ultimately, because
                         Complainant’s physician had released her in March, 2018, he would no longer ﬁll out questionnaires from
                         Respondent’s HR ofﬁce in August, 201 8. Respondent forced Complainant to get a new physician to
                         complete the reasonable accommodation questions. On September 6, 2018, Complainant informed Sherri
                         Dilny (HR) that she was having trouble ﬁnding a physician. She ﬁnally found a nurse practitioner who
                         would see her on September 25, 2018, and so Complainant scheduled the appointment. But on Tuesday,
                         September 16, 2018, Complainant had a meeting with Sherri Dilny and Sarah from HR, and during that
                         meeting her empioyment was suspended - even though Respondent had earlier told Complainant that she
                         had    until   Sunday, September 30, 201 8 to return the answers to the reasonable accommodation


                                                                                              Continued on Page 2


                                                                                                     EwA
                  USDC IN/ND case  1:20-cv-00074-WCL-SLC document 5 filed 09/16/19    page 9 of 10
                               01'
                          questionnaire,                    her             t0 her nurse practitioner 0n
                                                                    employment would be terminated. Complainant went
                          September 25, 201 8                       and handed her the list 0f questions from the Respondent—
                                                                                                            and the nurse practitioner’s                           —


                          respon se was               “get a lawyer”. Eventually, Complainant tendered
                                                                                            all 0f the answered questions t0 HR/Sherri

                          Dilny. On Friday, October 5? 2018, Complainant had a phone cal] with Sherri Dilny and Sarah from HR.
    .                     Complainant explained the difﬁculties with respect to sitting and walking and driving. Complainant also
                          made it clear that her husband was available to drive her from job t0 job. Complainant was terminated
                          around mid—October of 2018. Respondent denied Complainant’s reasonable accommodation 0f allowing
                          her husband t0 drive her from job to job, even though that would have permitted her t0 perform the essential
                          functions ofherjob.


            IV.           Complainant suffered a loss 0f her job andjob related beneﬁts, including income. Complainant
                          experienced emotional distress, mental anguish, humiliation, embarrassment, inconvenience, and other
                          damages and injuries. Complainant seeks compensatory damages. The actions 0f the Respondent were
                          intentional         and        in reckless disregard                      0f Complainant’s federally protected                      civil rights   and her rights against
                          retaliatory discharge                      under the laws and public policies 0f the State 0f Indiana. Complainant seeks punitive
                          damages.




    want          charge ﬁled   wnh   both the   EEOC              the State 0r local        Agency,             Iwill     NOTARwecemmyfnr Stan. and Local Agencv m quiwmenu
                                                                                                                                                           MM
1          this                                            [111d                                       if any.

advise thc agencies if] change
[hem    in lhc    processing 0f
                                        my address 0r phone number
                                  my charge      in
                                                                                   and
                                                      accordance with Their procedures.
                                                                                         I   will cooperate fully   with                               4
                                                                                                                           I   swear 0r afﬁrm     have readﬁé above charge and
                                                                                                                                                that   I                              that   it is   true t0 [he best
1   declare under penalty 0f perjury that [he above                   is   true   and   correct.                           0f my   knowledge, information and belief.

                                                                                                                           SIGNATURE OF COMPLAINANT



    3’13
                  Date
                           q           WW mam,                      ( 'harging Pa; (y    Signarme
                                                                                                                           SUB SCRIBED AND
                                                                                                                           (month, day. year)


                                                                                                                                Mccf’! k         i
                                                                                                                                                     SWORN TO BEFORE ME THIS DATE


                                                                                                                                                     3({342

                                                                                                                                                                             Adams Cou NW
                                                                                                                                                                         My Commksston 5X59?”
                                                                                                                                                                              February 10, 2024
                  USDC IN/ND case 1:20-cv-00074-WCL-SLC document 5 filed 09/16/19 page 10 of 10
 Eeoc      Form 151   (ms)                          U.S.      EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                               DISMISSAL AND NOTICE 0F RIGHTS
 Toi       Michelle L. Stockberger                                                                         From:   Indianapolis District Office
           2556 North 110 West                                                                                     101 West Ohio St
           Angola, IN 46703                                                                                        Suite 1900
                                                                                                                   Indianapolis, IN 46204


      ‘




          D                         On behalf of person(s) aggn‘e ved whose identify is
                                    CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge           No.                                    EEOC     Representative                                                              Te}ephone No.

                                                              Michelle D. Ware,
 470-201 9-01 860                                             Enforcement Supervisor                                                               (317) 226-5161
 THE EEOC              IS    CLOSING      ITS FILE        0N THIS CHARGE FOR THE FOLLOWING REASON:
                       The   facts afleged   in   the charge    fail   to state a claim    under any of the statutes enforced by the EEOC.


                       Your allegations did not involve a          disability     as deﬁned by the Americans         VWh       Disabilities Act.



          HEDGE        The Respondent employs             less than the required        number      of   employees or    is   not othenrvise covered by the statutes.


                       Your charge was not timely ﬁled with EEOC;                        in   other words, you waited too long after the date(s) of the alleged
                       discrimination to ﬁle your charge

                       The EEOC issues    the following determination: Based upon its investigation, the EEOC is unabfe to conciude that the
                       information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                       the statutes.   No ﬁnding     is   made as      to   any other issues    that might    be construed as having been raised by         this   charge.

                       The   EEOC   has adopted the ﬁndings of the                State or local fair    employment practices agency         that investigated this charge.

          DU
                       Other (bn’eﬂy state)



                                                                        -   NOTICE OF SUIT RIGHTS                    -

                                                               (See the additional information attached        to this   form)

Title VII,the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge In federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time iimit for filing suit based on a claim under state law may be different.)



Equal Pay Act (EPA):   EPA suits must be filed in federal or state court within 2 years (3 years for wiIIful violations) of the
alleged      EPA
            underpayment. This means that backpay due for any violations tha            ccurred more than 2 years (3 years)
before you file suit may not be collectible.
                                                                             b
                                                                                                                                       \
                                                                                   mal
                                                                                                .




                                                                                                                                         ‘              JUN         3
                                                                                                                                                               1        2mg
Enclosures(s)                                             w             V     I                                                                                                 wt"
                                                                                                                                                                              ad,
                                                                                     Michelle Eisele’
                                                                                     District Director
                                                                                                                                  U                      (Date Mailed)


CC:
               Jeffrey Dinkin                                                                            Christopher C. Myers
               LaborlEmployment Shareholder                                                              CHRISTOPHER             C.   MYERS & ASSOCIATES
               STRADLING YOCCA CARLSON                            8;   RAUTH                             809 South Calhoun Street                                                         ‘




               800 Anacapa          St.                                                                  Suite 400                                                                    ‘




               Suite    A                                                                                Fort Wayne, IN 46802                                                         i




               Santa Barbara,          CA 93101




                                                                                        Eng
